Case 3:19-cv-21192-MAS-TJB Document 35 Filed 07/30/21 Page 1 of 11 PagelD: 446

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
ALBERT DECOLLI,
Plaintiff,
Civil Action No. 19-21192 (MAS) (TJB)
v.
PARAGON SYSTEMS, INC., et al., MEMORANDUM OPINION
Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendants the United States Marshals Service
(“USMS”) and the United States Department of Justice’s (“DOJ”) (collectively, the “Federal
Defendants”) Motion for Judgment on the Pleadings. (ECF No. 29.) Plaintiff Albert DeColli
(“Plaintiff”) opposed (ECF No. 32), and the Federal Defendants replied (ECF No. 33). The Court
has carefully considered the parties’ submissions and decides the matter without oral argument
pursuant to Local Civil Rule 78.1. For the reasons set forth below, the Federal Defendants’ Motion
is granted.

I. BACKGROUND

Plaintiff alleges that the Federal Defendants and Defendant Paragon Systems, Inc.
(“Paragon”), discriminated against him based on his gender and age, and also violated his
procedural due process rights. Plaintiff is a seventy-one year old male who worked as a Court
Security Officer (“CSO”) at federal courthouses from April 2010 until his employment was

terminated in June 2019. (Second Amended Complaint (“SAC”) 9f 1, 5, 22, ECF No. 11.) Plaintiff
Case 3:19-cv-21192-MAS-TJB Document 35 Filed 07/30/21 Page 2 of 11 PagelD: 447

was last employed by Paragon, a private security company that contracts with the USMS to provide
security for federal courthouses. (/d. 9] 5-6.)

A. Paragon-USMS Contract and Plaintiff’s Collective Bargaining Agreement

The Paragon-USMS contract indicates that CSOs are deputized by the USMS and that
“{s|uch deputation . . . does not establish an employment relationship with the USMS.” (Contract
*Q, *55,' ECF No. 26-1.) When Plaintiff began working as a CSO, he signed a deputation form
that states: “This appointment does not constitute employment by the [USMS], the [DOJ], or the
United States Government. The appointee agrees to perform the duties required under this [s]pecial
[d]eputation with knowledge that he or she is n[ot] entering into an employment agreement with
the Federal Government or any element thereof.” (Deputation Form, ECF No. 26-3.)

The contract also sets forth performance standards that CSOs must follow. Paragon
provides the USMS with a District Supervisor who, among other things, oversees the performance
of those standards and investigates allegations of misconduct. (Contract *15.) If a CSO is under
investigation, the USMS retains the right to temporarily remove that individual from performing
under the contract. (/d. at *104.) In addition, the USMS “reserves the right at all times to determine
the suitability of any [Paragon] employee to serve as a CSO.” (/d. at *103.)

Plaintiff was subject to a collective bargaining agreement (“CBA”) between his union and
Paragon. (See generally CBA, ECF No. 26-2.) The USMS is not a party to the CBA. Among other
things, the CBA provides that Paragon retains the right to discharge, discipline, or suspend
employees for just cause. (/d. at *11.) According to the CBA, just cause includes “any action or
order of removal of an employee from working under the contract by the U.S. Government, or

revocation of required CSO credentials by the USMS.” (/d. at *16.) In the case of termination, the

 

' All numbers preceded by an asterisk refer to the page on the ECF header.
2
Case 3:19-cv-21192-MAS-TJB Document 35 Filed 07/30/21 Page 3 of 11 PagelD: 448

CBA states that a proposed removal “shall not become permanent without requisite notice to the
employee and the opportunity provided for the employee to respond to the Government’s action[.]”
(id, at *16-17.)

B. Plaintiff’s Allegations

On March 7, 2019, Paragon informed Plaintiff that he was being suspended for “several
ongoing incidents.” (SAC 4{ 16.) The suspension form that Plaintiff received described those
incidents as follows: “Investigation has sustained intimidation and harassment of other CSO[s] in
the workplace. Also, USMS Performance Standard Violations (PSV) Investigation is ongoing.”
(/d.) On March 21, 2019, Paragon interviewed Plaintiff about the alleged incidents. (/d.) During
the interview, Paragon explained that Plaintiff was accused of (1) changing his clothes in front of
female CSOs and (2) intimidating and harassing female CSOs by not speaking to them. (/d.)
Plaintiff denied both accusations. (/d. § 19.) On April 24, 2019, Paragon notified Plaintiff that the
USMS directed his removal from the courthouse. (/d. J 20.) Plaintiff appealed the USMS’s
decision. (/d. {| 21.) On July 17, 2019, Plaintiff learned that Paragon terminated his employment
because of the USMS’s decision to remove him from the site. (/d. § 22.)

In August 2019, Plaintiff filed a “Charge of Discrimination” with the Equal Employment
Opportunity Commission (“EEOC”), alleging gender and age discrimination. (/d. 4 12.) Plaintiff
asserts that he was treated “differently and less favorably” than two younger CSOs who were
accused of more serious misconduct. (/d. § 26.) And because the investigation was “sustained”
before Plaintiff had an opportunity to provide his perspective, Plaintiff alleges that the female
CSOs who made the allegations against him received preferential treatment. Ud. § 27.) In

September 2019, the EEOC informed Plaintiff that it found no violation. Ud. § 14.)
Case 3:19-cv-21192-MAS-TJB Document 35 Filed 07/30/21 Page 4 of 11 PagelD: 449

Cc. Procedural History

In December 2019, Plaintiff filed the underlying action against Paragon and the Federal
Defendants. (See ECF No. |.) Plaintiff filed the instant five-count Second Amended Complaint
on March 6, 2020. (See SAC.) Three of the five counts are directed at the Federal Defendants.
Count One alleges a violation of the Age Discrimination in Employment Act (“ADEA”); Count
Two alleges a violation of Title VIL of the Civil Rights Act of 1964 (“Title VII”); and Count Four
alleges a violation of the Fifth Amendment’s Due Process Clause. (/d. 4] 29-41, 47-54.)

The Federal Defendants filed an Answer on September 9, 2020. (Answer, ECF No. 26.)
Fact discovery began that same month and is scheduled to close in September 2021. (ECF Nos.
27, 34.) On November 30, 2020, the Federal Defendants moved for judgment on the pleadings.
(See Defs.’ Moving Br., ECF No. 29.) Plaintiff opposed on December 12, 2020 (See Pl.’s Opp’n
Br., ECF No. 32), and the Federal Defendants replied on January 4, 2021 (See Defs.’ Reply Br.,
ECF No. 33).
Il. LEGAL STANDARD

Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are closed—but
early enough not to delay trial-—a party may move for judgment on the pleadings,” Fed. R. Civ. P.
12(c). “The standards governing Rule 12(c) motions are the same ones that govern motions to
dismiss under Rule 12(b)(6).” Allah v. Hayman, 442 F. App’x 632, 635 (3d Cir. 2011) (citing
Spruill y. Gillis, 372 F.3d 218, 223 n.2 (3d Cir. 2004)). “Like Rule 12(b)(6), Rule 12(c) requires
the Court [to] ‘accept the allegations in the complaint as true[] and draw all reasonable factual
inferences in favor of the plaintiff.’” Syncsort Inc. v. Sequential Software, Inc., 50 F. Supp. 2d 318,
324 (D.N.J. 1999) (quoting Turbe v. Gov't of V.I., 938 F.2d 427, 428 (3d Cir. 1991)). A court may

only grant a motion for judgment on the pleadings if the movant “clearly establishes that no
Case 3:19-cv-21192-MAS-TJB Document 35 Filed 07/30/21 Page 5 of 11 PagelD: 450

material issue of fact remains to be resolved and that [the movant] is entitled to judgment as a
matter of law.” Rosenau v. Unifund Corp., 539 F.3d 218, 221 (3d Cir. 2008) (interna! quotations
and citations omitted) (quoting Jablonski y. Pan Am. World Airways, Inc., 863 F.2d 289, 290-91
(3d Cir. 1988)).

In deciding a Rule 12(b)(6) motion, courts may consider “exhibits attached to the
complaint” and documents “integral to or explicitly relied upon in the complaint.” Schmidt v.
Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (citation omitted).

TH. DISCUSSION

A. ADEA and Title VIJ Claims

The Federal Defendants argue that the ADEA and Title VII claims should be dismissed
because Plaintiff is not a federal employee. (Defs.” Moving Br. 17.)

The ADEA and Title VII protect employees from unlawful employment practices. See 42
U.S.C. § 2000e-2(a); 29 U.S.C. § 633a(a). Thus, to establish claims under the ADEA and Title
VU, a plaintiff must establish that he or she is an employee of the defendant. See Covington v. Int’l
Ass'n of Approved Basketball Offs., 710 F.3d 114, 119 (3d Cir. 2013). The Third Circuit relies on
the multi-factor balancing test set forth in Darden to determine whether an employment
relationship exists. Covington, 710 F.3d at 119 (citing Nationwide Mut. Ins. Co. v. Darden, 503
U.S. 318, 112 (1992)). In particular, courts focus on the “level of control the defendant[s] ... exert
over the plaintiff: which entity” (1) “paid [the employees’] salaries,” (2) “hired and fired them,”
and (3) “had control over their daily employment activities.” /d. (citation omitted).

1. Employee Compensation
Plaintiff fails to satisfy the first Darden factor. As the Federal Defendants note, the CBA

indicates that Paragon is responsible for paying the CSOs. (Defs.’ Moving Br. 23 (quoting CBA
Case 3:19-cv-21192-MAS-TJB Document 35 Filed 07/30/21 Page 6 of 11 PagelD: 451

*21).) Plaintiff does not claim that the USMS paid his salary, much less point to any contract
provision that suggests that it did. In a recent case involving the same Defendants, a court found
that Paragon is responsible for paying CSOs. Riemensnyder v. Barr, No. 20-109, 2020 U.S. Dist.
LEXIS 203866, at *20, *23 (M.D. Pa. Oct. 30, 2020), Report and Recommendation adopted by
Order, Riemensnyder v. Barr, ECF No. 64 (M.D. Pa. Jan. 5, 2021). This factor, therefore, favors a
finding that no employment relationship existed between Plaintiff and the Federal Defendants.
2. Wiring and Firing

The Federal Defendants assert that Paragon is responsible for hiring CSOs. In support, the
Federal Defendants cite the Paragon-USMS contract, which requires Paragon to implement a
“multi-faceted and systematic selection process that filters potential applicants,” and “provide
comprehensive oversight and quality control throughout recruiting, vetting, and selecting of
qualified applicants from a pool of candidates.” (Defs.’ Moving Br. 19 (quoting Contract *16).)
The Federal Defendants also point to the CBA, which provides that Paragon retains the right to
hire CSOs. (/d. at *5 (citing CBA *11).) For his part, Plaintiff asserts that the USMS retains a role
in the hiring process because, under the Paragon-USMS contract, the USMS can reject a candidate
based on the results of the candidate’s background check or if the candidate fails to meet certain
physical and medical standards. (Contract *21-22.) In Riemensnyder, however, the court
seemingly reviewed the same contract and found that Paragon hired CSOs. 2020 U.S. Dist. LEXIS
203866, at *20. Thus, Riemensnyder supports a finding that Paragon is responsible for hiring
CSOs.

As for which entity fires CSOs, Plaintiff relies on Faush v. Tuesday Morning, Inc., 808
F.3d 208 (3d Cir, 2015), to support his argument that the USMS “caused the termination of [his]

employment by directing his removal from the USMS Contract.” (P1.’s Opp’n Br. 20.) In Faush,
Case 3:19-cv-21192-MAS-TJB Document 35 Filed 07/30/21 Page 7 of 11 PagelD: 452

the Third Circuit found that a disputed issue of material fact existed regarding the firing element
where a retail store had “ultimate control over whether” a temporary employee that was assigned
by a staffing company “was permitted to work at [the] store.” Faush, 808 F.3d at 216. The court
reasoned that the store “had the power to demand a replacement from [the staffing company]” and
that “[nJothing in the record suggest[ed] that [the company] had any policy or practice, much less
an obligation, to continue to pay a temporary employee who was not then on a temporary
assignment or to provide an immediate alternative assignment for an employee turned away from
a job.” Jd, (citation omitted).

As the Federal Defendants note, however, Faush did not involve CSOs. In cases that did
involve CSOs, courts have concluded that only the private security company had the authority to
fire CSOs because those companies retained the discretion to reassign the CSOs to another client.
See Riemensnyder, 2020 U.S. Dist. LEXIS 203866, at *22—23 (“removal of [the CSO] from one
contract did not preclude Paragon from transferring her to another client’s contract. Given that
Paragon retained the discretion to reassign [the CSO], it cannot be said that the [USMS] had the
power or authority to fire her’); Binns v. Lynch, No. 16-3283, 2019 WL 2503054, at *4 (E.D. Pa.
June 17, 2019) (same). Plaintiff does not address Riemensnyder’s finding that CSOs are fired by
Paragon, not the USMS. Because Riemensnyder presents a more factually analogous case, the
Court finds that Paragon is responsible for firing CSOs.

On these facts, the Court finds that the second Darden factor also favors a finding that no
employment relationship existed between Plaintiff and the Federal Defendants.

3. Control Over Daily Employment Activities
Finally, the third Darden factor favors the Federal Defendants. Pursuant to the Paragon-

USMS contract, Paragon provided the USMS with a District Supervisor—a “first-line supervisor”
Case 3:19-cv-21192-MAS-TJB Document 35 Filed 07/30/21 Page 8 of 11 PagelD: 453

that evaluated the CSOs’ compliance with the performance standards and investigated allegations
of misconduct. (Contract *12, *15.) Plaintiff acknowledges that “much of the day-to-day
supervision of CSOs falls to agents of [Paragon].” (Pl.’s Opp’n Br. 8.) Nevertheless, Plaintiff
points to other provisions in the Paragon-USMS contract to suggest that the USMS retains control
over the CSOs’ activities. (/d. at *5—8, 14.) The Third Circuit, however, found that USMS
employment standards for CSOs are “insufficient to ground a reasonable inference that the
Marshals exercised daily or routine supervision over the CSOs.” Urgent v. USMS, 704 F. App’x
107, 110 n.6 (3d Cir. 2017); see Riemensnyder, 2020 U.S. Dist. LEXIS 203866, at *23 (noting that
CSOs are “directly supervised by Paragon”); Binns, 2019 WL 2503054, at *4 (finding that the
USMS did not “play a role in daily supervision” of CSOs). Importantly, the Third Circuit in Urgent
found that the plaintiff failed to meet the third Darden factor because, as the case is here, the “site
supervisor employed by the private contractor performs daily supervision of the CSOs at the
courthouse.” 704 F. App’x at 110. The third Darden factor, therefore, favors a finding that no
employment relationship existed between Plaintiff and the Federal Defendants.

In sum, the three central Darden factors weigh in favor of finding that Plaintiff was not an
employee of the Federal Defendants.* The Court is mindful that the above-cited cases were decided

at the summary judgment stage.*? Those cases, however, rejected essentially the same arguments

 

? The Court notes that in Urgent, the Third Circuit found that the CSO was employed by the private
security company, not the USMS, where “two of the three central factors in the Darden analysis
[did] not support a conclusion that the Marshals could be considered an employer.” 704 F. App’x
at 110.

3 In Riemensnyder, the federal defendant moved alternatively for dismissal under Rule 12(b)(1) or
summary judgment. 2020 U.S. Dist. LEXIS 203866, at *3. In adopting the recommendation to
grant the federal defendant’s motion, the district court noted that “the Third Circuit and other courts
within the circuit have examined the employment of a CSO contractor and the language in the
USMS contracts and have found the CSO to be solely employed by the contractor.” Order,
Riemensnyder, No. 20-109, ECF No. 64, at *2 n.2 (finding that the plaintiff's employment
discrimination claim failed as a matter of law against a federal defendant).

8
Case 3:19-cv-21192-MAS-TJB Document 35 Filed 07/30/21 Page 9 of 11 PagelD: 454

raised by Plaintiff and found that no employment relationship existed as a matter of law. The Court,
therefore, finds that no disputed issue of material fact exists as to whether Plaintiff was an
employee of the Federal Defendants and, accordingly, grants the Federal Defendants’ Motion for
Judgment on the Pleadings as to Plaintiff's ADEA and Title VII claims.

B. Due Process Claim

The USMS argues that Plaintiff's due process claim should be dismissed because he
received sufficient notice and an opportunity to respond, as required under the CBA, (Defs.’
Moving Br. 24-25.) The USMS also asserts that the “required process is minimal,” and thus no
traditional hearing is warranted, because the USMS “has a strong interest in maintaining
courthouse security through qualified CSOs.” (/d. at 23-24.)

“An essential principle of due process is that a deprivation of life, liberty, or property ‘be
preceded by notice and opportunity for [a] hearing appropriate to the nature of the case.’”
Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985) (quoting Mullane v. Cent. Hanover
Bank & Trust Co., 339 U.S. 306, 313 (1950)). “One of the liberty interests protected by the Fifth
Amendment is the right to ‘follow a chosen profession free from unreasonable governmental
interference.’” Campbell v. Dist. of Columbia, 894 F.3d 281, 288 (D.C. Cir. 2018) (quoting Green
v. McElroy, 360 U.S. 474, 492 (1959)). A plaintiff can show deprivation of this liberty interest
“when the government takes certain adverse actions and those actions foreclose her freedom to
pursue a chosen profession.” Jd. While due process requires notice and a hearing, when that notice
and hearing must be provided and how intensive the hearing must be is a determination that
depends on the balancing of three interests: “(1) the private interests at stake, (2) the risk of error

in the procedure used compared with the degree of improved accuracy that additional procedures
Case 3:19-cv-21192-MAS-TJB Document 35 Filed 07/30/21 Page 10 of 11 PagelD: 455

would provide, and (3) the government’s interest.” Wilson v. MVM, Inc., 475 F.3d 166, 178 (3d
Cir. 2007) (citing Mathews v. Eldridge, 424 U.S. 319, 334-35 (1976)).

In Wilson, the Third Circuit found that CSOs had a constitutionally protected interest in
their continued employment where, as here, the CBA contained a “just cause” provision. Wilson,
475 F.3d at 178; (see CBA *16 (“no Employee shall be disciplined or terminated without just
cause”).) Thus, contrary to the Federal Defendants’ suggestion, Plaintiff does have a
constitutionally protected interest in his continued employment. Nevertheless, the Court agrees
that Plaintiff received proper procedural due process.

In his complaint, Plaintiff asserts that the USMS violated his due process rights by failing
to provide him with sufficient “pre-termination” and “post-termination” protections before
directing his removal. (SAC {ff 51-52.) Plaintiff points to no provision in the CBA or Paragon-
USMS contract that obligated the USMS to provide CSOs with notice or a hearing before he or
she 1s temporarily removed. Nor does Plaintiff cite any legal authority that suggests such process
is warranted under the circumstances. The Court agrees that, under these circumstances, the USMS
has a strong security interest in temporarily removing CSOs who are under investigation for
alleged misconduct. And while Plaintiff insists that the allegations were sustained before he was
given an opportunity to respond, Plaintiff does not dispute that he was provided with notice and
an opportunity to be heard before he was permanently terminated, in accordance with the CBA.
(CBA *16—17 (The CBA states that any removal of a CSO “shall not become permanent without
requisite notice to the employee and the opportunity provided for the employee to respond.”
(emphasis added).) In that regard, Plaintiff was: notified of the allegations on March 7, 2019;
interviewed about the allegations on March 21, 2019; and notified of his removal on April 24,

2019, which Plaintiff appealed. (SAC { 16-21.) Thereafter, on July 17, 2019, Paragon terminated

10
Case 3:19-cv-21192-MAS-TJB Document 35 Filed 07/30/21 Page 11 of 11 PagelD: 456

Plaintiff's employment. (/d. § 22.) On these facts, the process was “sufficient given the balance of
[Plaintiff's] interest in maintaining employment and the government’s interest in security.” Wilson,
475 F.3d at 179. The Court, accordingly, grants the Federal Defendants’ Motion for Judgment on
the Pleadings as to Plaintiff's due process claim.
IV. CONCLUSION

For the reasons set forth above, the Federal Defendants’ Motion for Judgment on the

Pleadings is granted. The Court will enter an Order consistent with this Memorandum Opinion.

Nasi
MICHAEL A. Supp / fF
UNITED STATES DISTRICT JUDGE

1]
